DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/22 has been entered. Currently, claims 21-22 and 24-32 are pending, of which claims 31-32 are newly added.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 31 recites the limitation "the reproduced message" in line one.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments

Applicant's arguments filed 2/8/22 have been fully considered but they are not persuasive. 
The applicant asserts Okamoto (US 2019/0068810) and Panda (US 2016/0283173) do not teach or suggest performing maintenance based on a voice instruction in the manner set forth in claim 21. The Examiner respectfully disagrees as the combination of Okamoto and Panda discloses the above mentioned feature. Particularly, Okamoto discloses a voice control device 11 that accepts voice commands from a user to check remaining ink levels, apparatus status information, etc. Server 16 issues a response via the speaker and/or display device which may provide the user with information, such as the cyan ink is running short, and provide the user with the ability to reorder cyan ink, via voice commands (paras 137-142). Further, if an error occurs, the system can provide a user guidance to correct the error, such as for paper jam removal or ink wiping operation for cleaning (para 146-147). All of this is considered maintenance. Panda discloses using voice maintenance commands to perform maintenance operations on a printing device based on obtained printer device information (paras 47-49, 53, and 83-88). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the maintenance instruction, as described by Panda, with the system of Okamoto. The suggestion/motivation for doing so would have been provide a quicker and more efficient manner of searching from printing devices and performing various operations in association with those devices (para 24 of Panda). Therefore, it would 21.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21 and 25-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okamoto et al. (US 2019/0068810) in view of Panda et al. (US 2016/0283173).
Regarding claim 21, Okamoto discloses a system comprising a server system and a printing apparatus capable of communicating with the server system via internet, the server system including at least one processor and at least one memory storing instructions that, when executed by the at least one processor, cause the server system to: 
obtain instruction information based on voice data transmitted by a voice control device that receives an instruction by voice (see paras 44, 47-51m 65-74, 80-83, and 127-132, a user is authenticated with and associated with a voice control device 11 and an account is registered with a server 16 and printer 14, server 16 receives a voice command from voice control device 11, analyzes and processes the command and sends an operation instruction to printer 14), 
obtain information related to the printing apparatus (see paras 47-48, 51, and 63-69, a connection is established between the server 16 and the voice control device 11 and printer 14), 
perform a determination related to a function of the printing apparatus in accordance with the obtained information related to the printing apparatus (see paras 63-69, server 16 receives a voice command from voice control device 11, analyzes and processes the command and sends an operation instruction to printer 14), and 
transmit an operation request based on the obtained instruction information to the printing apparatus (see paras 51, 65-74, and 80-83, server 16 receives a voice command from 11, analyzes and processes the command and sends an operation instruction to printer 14), 
wherein, in a case where the instruction information corresponding to a print instruction has been obtained, a print request as the operation request is transmitted to the printer (see paras 51, 65-74, and 80-83, server 16 receives a voice command from voice control device 11, analyzes and processes the command and sends an operation instruction to printer 14), and 
wherein, in a case where the instruction information corresponding to a maintenance instruction has been obtained (see paras 137-142 and 147, a user can make a maintenance request, such as asking for remaining ink levels),  
the printing apparatus including at least one processor and at least one memory storing instructions that, when executed by the at least one processor, cause the printing apparatus to: 
receive the operation request (see paras 63-69, server 16 receives a voice command from voice control device 11, analyzes and processes the command and sends an operation instruction to printer 14); and 
execute operation based on the operation request (see paras 63-69, server 16 receives a voice command from voice control device 11, analyzes and processes the command and sends an operation instruction to printer 14),
wherein message data to inquire a type of the maintenance is output in a case where the instruction information corresponding to the maintenance instruction has been obtained, and a message by voice is output by the voice control device based on the message data (see paras 137-142 and 146-147, a user can issue a request, via voice command, to check the remaining ink levels, status information, etc., the server 16 issues a response via the speaker and/or display device, which may provide the user with information, such as the cyan ink is running short, and provide the user with the ability to reorder cyan ink, via voice commands, further, if an error occurs, the system can provide a user guidance on how to correct the error, such as for paper jam removal or ink wiping operation for cleaning, all of which is maintenance).

Panda discloses obtain information related to the printing apparatus (see Fig. 6 and pars 83-88, printing device information is obtained), 
perform a determination related to a function of the printing apparatus in accordance with the obtained information related to the printing apparatus (see Fig. 6 and paras 83-88, based on the obtained printing device information a print command, maintenance command, or search command can be performed on a printing device), and 
wherein, in a case where the instruction information corresponding to a maintenance instruction has been obtained, a maintenance request as the operation request is transmitted to the -9-52913779-v1printer if the printer has a function that is able to accept the maintenance request from the server system based on the determination (see Fig. 6 and paras 47-49, 53, and 83-88, based on the obtained printing device information a maintenance command can be performed on a printing device).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the maintenance instruction, as described by Panda, with the system of Okamoto.
The suggestion/motivation for doing so would have been provide a quicker and more efficient manner of searching from printing devices and performing various operations in association with those devices (para 24 of Panda).
Therefore, it would have been obvious to combine Panda with Okamoto to obtain the invention as specified in claim 21.

25, Okamoto further discloses wherein the server system can receive a copy instruction as the instruction information in addition to the print instruction and the maintenance instruction (see para 28, communication apparatus 14 can be a multifunction peripheral having a copy function).  
Regarding claim 26, Panda further discloses wherein information about a specification of the printing apparatus is obtained as the information related to the printing apparatus (see Fig. 6 and paras 47-49, 53, and 83-88, printing device information is obtained).  
Regarding claim 27, Panda further discloses wherein the maintenance request is transmitted as the operation request only to the printing apparatus having the function that is able to accept a maintenance request from the server system based on the information about the specification of the printing apparatus (see paras 54, 56, and 108, printing devices can be searched for based on one or more criteria and the resulting printing devices meet the searched for criteria and allow a user to then perform processing on a particular printing apparatus).  
Regarding claim 28, Panda further discloses wherein the information related to the printing apparatus is obtained in a case where the instruction information corresponding to activation instruction of the printing apparatus has been obtained (see paras 54, 56, and 108, printing devices can be searched for based on one or more criteria and the resulting printing devices meet the searched for criteria and allow a user to then perform processing on a particular printing apparatus).  
Regarding claim 29, Okamoto further discloses wherein a message data including a guidance about printing and a guidance about a page for introducing a function allowing to be instructed via a voice are created, and a message by voice is output by the voice control device based on the message data (see paras 137-142 and 146-147, a user can issue a request, via voice command, to check the remaining ink levels, the server 16 issues a response via the speaker and/or display device, which may provide the user with information, such as the cyan ink is running short, and provide the user with the ability to reorder cyan ink, via voice 
Regarding claim 30, Okamoto further discloses wherein the printing apparatus and the voice control device are linked with each other based on a management account to which the voice control device is associated and a service account to which the printing apparatus is associated (see paras 44, 47-51, and 56, the voice control device 11, the communication apparatus 14, and the server 16 are linked via user ID).
Regarding claim 31, Okamoto further discloses wherein the server system obtains instruction information to the reproduced message and transmits an operation request based on the instruction information to the printing apparatus, and wherein the printing apparatus performs an operation according to the operation request (see paras 51, 65-74, and 80-83, server 16 receives a voice command from voice control device 11, analyzes and processes the command and sends an operation instruction to printer 14).  
Regarding claim 32, Okamoto further discloses wherein the maintenance includes cleaning and nozzle check pattern printing (see para 147, if an error occurs, the system can provide a user guidance on how to correct the error, such as an ink wiping operation for cleaning).

Claims 22 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okamoto and Panda as applied to claim 21 above, and further in view of Buser et al. (US 2013/0297320).
Regarding claim 22, Okamoto discloses wherein the executed instructions further cause the server system to: output message data to inquire about details of a content of a first type in a case where the instruction information corresponding to a print instruction to print the content of the first type has been obtained (see paras 63-69, server 16 receives a voice command from 11, analyzes and processes the command and sends an operation instruction to printer 14).
Okamoto and Panda do not disclose expressly not inquire about details of a content of a second type that is different from the first type in a case where the instruction information corresponding to a print instruction to print the content of the second type has been obtained.
Buser discloses wherein the executed instructions further cause the server system to: output message data to inquire about details of a content of a first type in a case where the instruction information corresponding to a print instruction to print the content of the first type has been obtained, and not inquire about details of a content of a second type that is different from the first type in a case where the instruction information corresponding to a print instruction to print the content of the second type has been obtained (see paras 85-90 and 120-126, process 300 may provide feedback requesting clarification or disambiguation from the user, such as further defining settings, a user can clarify or add additional setting items to the print operation instructions, other times no feedback is necessary).
Regarding claim 24, Okamoto and panda do not disclose expressly wherein the executed instructions further cause the server system to: output message data to inquire about details of a maintenance of a first type in a case where the instruction information corresponding to a maintenance instruction of the first type has - 10 - 52913779-v1been obtained, and not inquire about detail of a maintenance of a second type that is different from the first type in a case where the instruction information corresponding to a maintenance instruction of the second type has been obtained.
Buser discloses wherein the executed instructions further cause the server system to: output message data to inquire about details of a maintenance of a first type in a case where the instruction information corresponding to a maintenance instruction of the first type has - 10 - 52913779-v1been obtained, and not inquire about detail of a maintenance of a second type that is different from the first type in a case where the instruction information corresponding to a maintenance 300 may provide feedback requesting clarification or disambiguation from the user, such as further defining settings, a user can clarify or add additional setting items to the print operation instructions, other times no feedback is necessary).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the determination of execution and feedback, as described by Buser, with the system of Okamoto and Panda.
The suggestion/motivation for doing so would have been to avoid wasting valuable time and resources thereby increasing user friendliness and system efficiency.
Therefore, it would have been obvious to combine Buser with Okamoto and Panda to obtain the invention as specified in claims 22 and 24.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MARK R MILIA/             Primary Examiner, Art Unit 2677